DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 5/5/20 including claims 1-20.Claims 15-16 are cancelled. Remaining claims are 1-14 and 17-20.
Information Disclosure Statement
The information disclosure statement (IDS’s) submitted on 11/12/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.
The prior art does not disclose directly or indirectly following limitations in combination with rest of claims:
As recited by claim 1;
wherein the processor is configured to: identify multiple external electronic devices by using the at least one communication module; determine time schedule information based on a number of the multiple identified external electronic devices or based on a location measurement scheme; transmit the time schedule information to the multiple external electronic devices by using the at least one communication module; transmit first information to the multiple external electronic devices at a first time assigned to the electronic device, based on the time schedule information, by using the at least one communication module; receive second information from one of the multiple external electronic devices at a second time assigned to the multiple external electronic devices, by using the at least one communication module; and determine a distance from one of the multiple external electronic devices based on the first information or the second information, wherein the time schedule information instructs each of the multiple external electronic devices to transmit information at a given time such that each of the multiple external electronic devices transmit information at an assigned time, and wherein each of the multiple external electronic devices identify which electronic device transmitted the information at the 
assigned time, based on the time schedule information.As recited by claim 1;

As recited by claim 13;
respond to a location measurement request from a first external electronic device by using the at least one communication module; receive time schedule information from the first external electronic device by using the at least one communication module; receive first information from the first external electronic device at a first time assigned to the first external electronic device, based on the time schedule information, by using the at least one communication module; transmit second information to the first external electronic device and to a second external electronic device at a second time assigned to the electronic device by using the at least one communication module; receive third information from the second external electronic device at a third time by using the at least one communication module; and determine a distance from the second external electronic device based on the second information or the third information; and receive fourth information from the first external electronic device at a fourth time, wherein the processor is further configured to: when a single side two way ranging (SS-TWR) scheme is used as a location measurement scheme, obtain information regarding a processing time of the first external electronic device based on the fourth information; and determine a distance from the first external electronic device based 6Attorney Docket No:1398-1324 (YPF201911-0018/US) on at least one of the obtained information regarding the processing time, information regarding the second time at which the second information was transmitted, or information regarding the fourth time at which the fourth information was received, or when a double side two way ranging (DS-TWR) scheme is used as a location measurement scheme, determine the distance from the first external electronic device based on at least one of the first information, the second information, or the fourth information.

 As recited by claim 18;
identifying multiple external electronic devices by using at least one communication module included in the electronic device; determining time schedule information based on a number of the multiple identified wherein the time schedule information instructs each of the multiple external electronic devices to transmit information at a given time such that each of the multiple external electronic devices transmit information at an assigned time, and wherein each of the multiple external electronic devices identify which electronic device transmitted the information at the assigned time, based on the time schedule information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iyer et al (20080299987)  discloses A wireless interface circuit transceives packetized data between a host module and a first external device using a frequency spectrum, wherein the packetized data is formatted in accordance with a first wireless communication protocol and wherein the packetized data includes a request from the first external device to use at least a potion of the frequency spectrum for communication via  a second wireless communication protocol.  A coexistence management module generates a wireless interface schedule that includes a least one contention free period reserved for communication via the second wireless communication protocol, and generates schedule data, based on the wireless interface schedule, for transmission to a plurality of external devices including the first external device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647